
	

113 HR 2227 IH: To improve the response to and prevention of sexual assaults involving members of the Armed Forces.
U.S. House of Representatives
2013-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2227
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2013
			Mrs. Noem introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To improve the response to and prevention of sexual
		  assaults involving members of the Armed Forces.
	
	
		1.Review and policy regarding
			 Department of Defense investigative practices in response to allegations of
			 sex-related offenses
			(a)ReviewNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall conduct a review of
			 the practices of the military criminal investigative organizations (Army
			 Criminal Investigation Command, Naval Criminal Investigative Service, and Air
			 Force Office of Special Investigation) regarding the investigation of alleged
			 sex-related offenses involving members of the Armed Forces, including the
			 extent to which the military criminal investigative organizations make a
			 recommendation regarding whether an allegation of a sex-related offense appears
			 founded or unfounded.
			(b)PolicyAfter conducting the review required by
			 subsection (a), the Secretary of Defense shall develop a uniform policy for the
			 Armed Forces, to the extent practicable, regarding the use of case
			 determinations to record the results of the investigation of a sex-related
			 offense. In developing the policy, the Secretary shall consider the feasibility
			 of adopting case determination methods, such as the uniform crime report, used
			 by nonmilitary law enforcement agencies.
			(c)Sex-Related
			 offense definedIn this section, the term sex-related
			 offense includes—
				(1)any offense covered by section 920, 920a,
			 920b, 920c, or 925 of title 10, United States Code (article 120, 120a, 120b,
			 120c, or 125 of the Uniform Code of Military Justice); or
				(2)an attempt to commit an offense specified
			 in a paragraph (1) as punishable under section 880 of such title (article 80 of
			 the Uniform Code of Military Justice).
				2.Development of
			 selection criteria for assignment as Sexual Assault Response and Prevention
			 Program Managers, Sexual Assault Response Coordinators, and Sexual Assault
			 Victim Advocates
			(a)Qualifications
			 for assignmentSection
			 1602(e)(2) of the Ike Skelton National Defense Authorization Act for Fiscal
			 Year 2011 (Public Law 111–383; 10 U.S.C. 1561 note; 124 Stat. 4431) is
			 amended—
				(1)by redesignating
			 subparagraph (B) as subparagraph (C); and
				(2)by striking
			 subparagraph (A) and inserting the following new subparagraphs:
					
						(A)the qualifications necessary for a member
				of the Armed Forces or a civilian employee of the Department of Defense to be
				selected for assignment to duty as a Sexual Assault Response and Prevention
				Program Manager, Sexual Assault Response Coordinator, or Sexual Assault Victim
				Advocate, whether assigned to such duty on a full-time or part-time
				basis;
						(B)consistent with section 584(c) of the
				National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10
				U.S.C. 1561 note; 125 Stat. 1433), the training, certification, and status of
				members of the Armed Forces and civilian employees of the department assigned
				to duty as Sexual Assault Response and Prevention Program Managers, Sexual
				Assault Response Coordinators, and Sexual Assault Victim Advocates for the
				Armed Forces;
				and
						.
				(b)Conforming
			 amendmentsSection 584 of the
			 National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10
			 U.S.C. 1561 note; 125 Stat. 1432) is amended—
				(1)in subsection (a)(2), by inserting
			 who satisfy the selection criteria established under section 1602(e)(2)
			 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011
			 (Public Law 111–383; 10 U.S.C. 1561 note; 124 Stat. 4431) after
			 Defense; and
				(2)in subsection (b)(2), by inserting
			 who satisfy the selection criteria established under section 1602(e)(2)
			 of the Ike Skelton National Defense Authorization Act for Fiscal Year
			 2011 after Defense.
				3.Uniform training
			 and education programs for sexual assault prevention and response
			 programSection 585(a) of the
			 National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125
			 Stat. 1434; 10 U.S.C. 1561 note) is amended—
			(1)in paragraph (1)—
				(A)in the first
			 sentence, by striking Not later than one year after the date of the
			 enactment of this Act, the Secretary of each military department shall develop
			 a curriculum to provide sexual assault prevention and response training and
			 education for members of the Armed Forces under the jurisdiction of the
			 Secretary and civilian employees of the military department and
			 inserting Not later than June 30, 2014, the Secretary of Defense shall
			 develop a uniform curriculum to provide sexual assault prevention and response
			 training and education for members of the Armed Forces and civilian employees
			 of the Department of Defense; and
				(B)in the second
			 sentence, by inserting including lesson plans to achieve core
			 competencies and learning objectives, after curriculum,;
			 and
				(2)in paragraph
			 (3)—
				(A)by striking
			 Consistent
			 training.—The Secretary of Defense shall ensure and
			 inserting Uniform
			 training.—The Secretary of Defense shall require;
			 and
				(B)by striking
			 consistent and inserting uniform.
				
